Case: 1:17-cv-06260 Document #: 773 Filed: 10/07/19 Page 1 of 11 PagelD #:5832

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

STATE OF ILLINOIS,

Plaintiff, Case No. 17-cv-6260

Judge Robert M. Dow, Jr.

CITY OF CHICAGO,

Nee Ne ee ee

Defendant.

STATUS REPORT and MOTION TO EXTEND the IMPLEMENTATION DATE of
PARAS. 358 to 361 (Unity of Command)

This is a status report to the court on the collective bargaining negotiations between
Fraternal Order of Police Chicago Lodge No. 7 (“The Lodge”) and the City of Chicago and to
respond to The City of Chicago’s Semiannual Status Report submitted to the court on September
3, 2019. [Doc. 771.]

I. Status of Negotiations on Point and Report Requirement

On June 27, 2019, the Lodge filed with this Court a Status Report on Meet_and Confer

 

Activities and Motion to Extend Implementation Date of Paras. 188 to 196 of the Consent

 

Decree [Doc. 747], in which it requested that the implementation date for the point and report
policy be extended beyond July 1, 2019. Since the filing of that Motion, the parties have had at
least two collective bargaining sessions to discuss the issues concerning the point and report
requirements of the Consent Decree but have not completed their discussions or reached
agreement on this or the other collective bargaining issues that have been proposed by the

parties.
Case: 1:17-cv-06260 Document #: 773 Filed: 10/07/19 Page 2 of 11 PagelD #:5832

As of this date, the Lodge continues to wait for the City to respond to several proposals
submitted by the Lodge during the course of collective bargaining negotiations on this issue.
The matter of discipline for alleged violations of the point and report rule is addressed by one of
the Lodge’s proposals. Labor Counsel for the City, David Johnson, during a bargaining session
on August 26, 2019, recognized that there would be disciplinary ramifications on the point and
report policy for officers alleged to have violated it. In fact, Mr. Johnson admitted that the City
would have to bargain about the effects of the policy. One obvious impact of the rule is
disciplinary action that could be taken against the officers. The possible disciplinary action for a
failure to report the pointing of a firearm at a person is clear from the language of Para. 192 of
the Consent Decree and the specific provisions of the CPD Rules and Regulations:

Para. 192 provides that a unit of the CPD, later identified as the Force Review Unit
(FRU),

will be responsible for information about “investigatory stops and arrest occurrences in

which an a CPD officer pointed a firearm at a person in the course of effecting a seizure

. and that unit ... will, where applicable, make appropriate referrals for misconduct
investigations or other corrective action for alleged violations of CPD policy.” Consent

Decree, Para. 192.

e Article IV, “Regulations Establishing the Duties of Members,” Section C.3 provides that
members will know and conform to the Department’s Policy, Rules and Regulations,

Orders, Procedures and Directives.

e Article V, “Rules of Conduct,” provide in relevant part that the following are
prohibited acts:

“Rule 2 - Any action or conduct which impedes the Department’s efforts
to achieve its policy and goals or brings discredit upon the Department. . .
Rule 3 - Any failure to promote the Department’s efforts to implement its

policy or accomplish its goals.

COMMENT: This rule prohibits any omission or failure to act by any

member of the Department . . . which act would be required by the stated
policy, goals, rules and regulations, orders and directives of the
Department. ...
Case: 1:17-cv-06260 Document #: 773 Filed: 10/07/19 Page 3 of 11 PagelD #:5832

Rule 5 - Failure to perform any duty.
Rule 6 - Disobedience of an order or directive, whether written or oral.”
e Article VI, “Penalties,” provides:

“The Department may take any of the following actions against a member
found guilty of violating the Rules and Regulations of the Department.

A. Reprimand.
B. The assignment of extra duty without compensation.
Cc. Suspension without pay for a period not to exceed thirty days.

D. Institution of charges before the Police Board.” Lodge Reply,
[Doc. 754 at 5.

Instead of honoring its bargaining obligations under Para. 711 of the Consent Decree,
over the new rule and its impact on Police Officers, the City forged ahead. After the August 26,
2019, meeting the Department, on September 30, 2019, notified the Lodge that it would
unilaterally implement the Firearm Pointing Incident policy effective November 1, 2019, which
inter alia provides that the Force Review Unit (FRU) will review information submitted to
“identify whether the pointing of the firearm at a person allegedly violated Department policy.”
This matter of discipline, along with other issues, has not been fully vetted in negotiations with
Lodge, nor has any agreement been reached on this issue or any of many other issues that are on
the bargaining table.

Another significant issue raised by the Lodge in negotiations regarding point and report is
that Officers may need to point a firearm at a person or persons while scanning and assessing a
group of people with a flashlight mounted on a firearm at night to search for a person who
matches the description of a known offender. Such an action will have to be reported under the

new policy, but that action arguably is not an investigatory stop to detain a person unless the
Case: 1:17-cv-06260 Document #: 773 Filed: 10/07/19 Page 4 of 11 PagelD #:5832

Officer issues a command to stop, raise hands or otherwise not move. In such an instance, the
Officer is not detaining a person until the Officer is satisfied that the person meets the description
of the alleged officer. Such a police operation is not an investigatory stop under Terry v. Ohio,

392 U.S. 1 (1968), or U.S. v. Mendenhall, 440 U.S. 544 (1980).

 

A senior Department officer of the Training Division admitted during the course of a
collective bargaining meeting that such scanning does not constitute a seizure because no one is
being detained. The same position has been taught by the Illinois Law Enforcement Training
and Standards Board Executive Institute in its Online Learning Network. See Aguilar
Declaration. Officers should not be placed in a position where their training on Terry stops is
inconsistent with the point and report requirements. There should be no confusion over this issue
because the lives of Officers are at stake, and the instructions need to be clear and consistent with
the law and the Officers’ training. The Lodge does not object to a requirement to report where a
firearm is used to detain a person in an investigatory stop. Nevertheless, the new policy requires
notice if the Officer is merely scanning, and this will be implemented without bargaining with
the Lodge and in contradiction of existing law.

It is a central necessity of the Department to train all of the patrol Officers on the new
reporting requirements, and the Lodge believes that such training cannot be accomplished in the
time frame set by the Department. There is a need to have full and complete training for all
Officers assigned to patrol districts. This is especially true given that the policy in its current
form, will be in direct contradiction to the Officers’ training and current law regarding what
constitutes investigatory stops.

An essential point made by the Lodge in these negotiations is that all Officers should be

trained before there is complete implementation of the new point and report policy.
Case: 1:17-cv-06260 Document #: 773 Filed: 10/07/19 Page 5 of 11 PagelD #:5832

Furthermore, the training should follow the best practices for use of force role-playing scenarios
and hands on training that is required by the Consent Decree in Paras. 244 and 245. Cantore
Declaration, Paras. 6-11. This is the kind of training that the Department has used and planned to
use for this policy. Id. However, in a rush to implement this policy without complete vetting with
the Lodge in collective bargaining negotiations, the Department has chosen to use a less than
desirable video presentation with the expectation that all Officers will be trained before the
November 1, 2019, effective date of the policy. This is not realistic, is unfair to the Officers and
does not assure that the public will be well served by the best possible training available.

The Lodge representatives noted in the negotiations that two or more Officers assigned
to a single beat should be trained on the notice requirements because it would make little
operational sense for only one of the Officers who work together to have received the training. In
the event only one of the Officers had the training and became separated during a pursuit of an
alleged offender and both pointed their weapons, they both would have to report but only one
would have had the necessary training. For these reasons the Lodge has suggested that all of the
Officers assigned to the Bureau of Patrol be trained on this reporting system prior to its
implementation.

The scenario No. 2 attached to the new policy describes that Officers on each of two
beats should report to OEMC where they have pointed a firearm at a person. In the scenario, the
Officers are to prepare an Investigative Stop Report based on detaining a person. During the
negotiations on point and report, the Lodge representatives were informed by the Department
representatives that no OEMC report is needed if an ISR is to be prepared. This scenario is
obviously inconsistent with what the Lodge was told, and there should not be a need to report the

pointing of the weapons by the Officers on each of the two beats. Cantore Declaration, Para. 12.
Case: 1:17-cv-06260 Document #: 773 Filed: 10/07/19 Page 6 of 11 PagelD #:5832

The City has correctly reported to the Court that the Department has created a “new
policy directly from the Consent Decree requirements that requires Officers to notify OEMC
with their beat number for reporting a pointing incident.” Status Report, [Doc. 771 10-17].
However, the City’s continues to refuse to recognize the proper role of the Lodge in the
collective bargaining process on this issue. The Department does not have a right under Para.
711 of the Consent Decree to unilaterally implement such a policy by avoiding its bargaining
obligations. Lodge’s Reply In Support of Motion to Extend Implementation of Point and Report
Provisions of Consent Decree at [Doc. 754 at 12-14]. In addition there is a pending motion to
delay the implementation date based on the City’s posture in bargaining over this issue. Because
the City has not abided by its collective bargaining responsibilities on the issue of the point and
report policy, the Lodge respectfully requests that the Court delay the implementation of the
point and report portion of the Consent Decree until the City has fully complied with its duty to
bargain the matter with the Lodge.

I. Status Report on and Request for Delay of Implementation on Unity of

Command (Paras. 358 to 361)

The City also has not noted in its Status Report that is has a collective bargaining
obligation to negotiate work schedules as acknowledged most recently in the collective
bargaining negotiations on August 19, 2019 by the CPD Director of Personnel, Wynter Jackson,
who stated, “We acknowledge we have to bargain over this [days off and furlough scheduling].”
In response to the Lodge’s president asking to bargain over the day-off groups and other issues,
Ms. Jackson stated that she “[w]ant[s] to negotiate this as a process and think[s] this can be done
under the collective bargaining agreement.” This commitment to bargain is consistent with the
parties’ negotiations in the past and supports the Lodge’s position that the Unity of Command

and Span of control provision in paras 357 to 361 of the Consent Decree should be subject to
Case: 1:17-cv-06260 Document #: 773 Filed: 10/07/19 Page 7 of 11 PagelD #:5832

collective bargaining negotiations. Under the Consent Decree, by January 1, 2020, the CPD is to
develop a staffing model to achieve the principles of Unity of Command and Span of Control
and to identify methods to implement a Unity of Command and a Span of Control ratio of no
more than ten Officers to one Sergeant for all field units on each watch in each of the CPD’s
patrol districts. Consent Decree, Para. 360. |

Unity of Command means officers are supervised by a consistent and clearly

identified immediate supervisor. Additionally, officers and their immediate

supervisor will regularly have the same start time, the same day-off-group and

patrol the same geographic areas. Para. 358 (e). Id.

A day-off group refers to the days of work for police Officers and their days-off. Due to
the seven day, twenty-four hour operation of the CPD, the Officers do not regularly have
Saturdays and Sundays as their weekends off from work.

The work day schedule as to hours of work, days of work and days off are a critical part
of the daily work life of police Officers affecting their wages, hours and working conditions, and
are therefore a mandatory subject of bargaining. See, Local Union No. 189 Amalgamated Meat
Cutters, Butcher Workmen of North American, AFL-CIO, 381 U.S. 676, 691 (1965) (“we think
that the particular hours of duty and the particular days of the week during which employees
shall be required to work are subjects well within the realm of ‘wages, hours and other terms and
conditions of employment’ about which employers and unions must bargain.”); Local 2 United
Federation of Teachers, 347 NLRB 603, 607 (2006) (unilateral changes in employee work
schedules during the course of a collective bargaining relationship are a unfair labor practice).

In recognition of this key labor law principle, the Department and its police unions have
bargained over these issues in the past and agreed upon work schedules, including the Officers’

day-off rotations. The parties have had an understanding on the day off rotations as an inherent

part of the work schedules for the Officers since the inception of the collective bargaining
Case: 1:17-cv-06260 Document #: 773 Filed: 10/07/19 Page 8 of 11 PagelD #:5832

relationship at which point there were seven day-off groups for the Officers assigned to the
district patrol, also known as District Law Enforcement and now known as the Bureau of Patrol.
Graham Declaration, Para. 5. These rotations have been changed only by mutual agreement of
the parties. On October 20, 2008, the Department issued Department Notice 08-34, the 2009
Work Day Schedule Pilot Programs, which provides:

“General Information The Fraternal Order of Police, Chicago Lodge 7 (FOP),

Police Benevolent & Protective Association (PBPA), Sergeants’ Association and

PBPA Captains’ Association along with the Department have entered into an

agreement to pilot compressed work schedules.” Section II at 1, D.N. 08-34, Exh.

A. (emphasis added).
The purpose of that agreement was to create new work schedules in designated districts and
units, identity which members would be eligible for the pilot programs, establish work week
hours and the day-off groups for each of the pilot programs and to state payroll guidelines for
those participating in the pilot programs.

The pilot programs that were negotiated by the CPD and the police unions provided for
10 hour shifts in Districts 5 and 20, 8.5 hour shifts with Officers working 6 days on and 3 days
off in Districts 8 and 13, and 8.5 hours shifts with Officers working 4 days on and 2 days off in
Districts 14 and 18. Ten hour shifts were also negotiated for Fifth Watch Rapid Response
Officers in Districts 3, 7, 10 and 15 and for the Targeted Response Unit, Area 2 Detective Center
and the Juvenile Intervention and Support Center. For each of the work schedules, the agreement
provided for the starting times for the work shifts, a one half-hour uncompensated lunch period,
the hours of work for the watches, the day-off group rotations to be used by the Officers on the

watches, the tactical teams and the gang teams and the furlough alterations as follows:

Section II] (D- 7 day-off groups), (E.) and (F.) — ten hour schedule-Districts 05
and 020;
Case: 1:17-cv-06260 Document #: 773 Filed: 10/07/19 Page 9 of 11 PagelD #:5832

Section IV (E- 9 day-off groups), (F.) and (G.) — 8.5 hour work schedule, six days
on and three day off rotations — Districts 008 and 013;

Section V (E- 6 day-off groups, (F.) (G.) — 8.5 hour work schedules, for four days
and two days off rotation — Districts 014 and 018;

Section VI (E- 7 day off groups, (F) - 10 hour work schedule —
watch rapid response in Districts 003, 007, 010 and 015.

These day-off group rotations are a central element of work life in the CPD, and since the
2008 agreement to create pilot projects, the Lodge and the Department have reached agreements
on the work schedules and evaluated the pilot programs on the basis of enumerated factors that
included crime statistics, response to calls for service, overtime earned, employee morale,
manning or staffing and other factors.

As a result of the evaluations, the pilot work day schedules were continued in selected
districts for the ten hour days and 8.5 hour days with a four on, two off rotation and six day off
groups. A Memorandum of Understanding is contained in the 2007-12 collective bargaining
agreement. Exh. B and Graham Declaration, Para. 6. It provides for the work schedules that are
set forth in the Department Notice 08-34 and created the Joint Labor Management Committee
that was to meet on a regular basis to discuss the pilot work schedules to determine if they should
be continued. Under the terms of this agreement, the Department discontinued the pilot programs
in some districts for the ten hour day and the 6-3 8.5 hour day work schedule in Districts 008 and
013. The Department did not suspend the pilot program in the schedule for the four days on and
two days off program that is described in Section I(F)(4) of the MOU. Exh. B at 4. That
schedule was not changed and in fact was extended to a number of other police districts so that
all of the districts with the exception of 005 have the four-two work cycle with six day-off

groups. Graham Declaration, Para. 7 and 8. Therefore, that four days on and two days off work
Case: 1:17-cv-06260 Document #: 773 Filed: 10/07/19 Page 10 of 11 PagelD #:5832

schedule along with the six day-off groups continues to this day by way to the agreement and the
past practice of the parties. Id.

The Department has recently advised the Lodge of its intention to drastically change
Officers’ work schedules by reducing the day-off groups from six to three for the four day on
and two day off work cycle. This intention is to be implemented without completion of the
collective bargaining process and is to be announced in connection with the Department’s annual
November furlough selections for 2020. Since the end of the pilot program and by agreement of
the Department and the police unions, the ten hour day program was maintained in District 5 and
the Area 2 Detective Center. The Department should not be allowed to change the all-important
day-off group rotations of the Officers in the absence of an agreement between the parties.

The Department’s clear break with the parties’ agreement and the past practice of
negotiating day off groups and maintaining the six day off group is inconsistent with the Seventh
Circuit’s ruling, followed by this Court, that consent decrees are not to be used to change
existing contract practices. People Who Care v. Rockford Board of Education School District
No. 205, 961 F.2d 1135, 139 (7" Cir. 1992) (“changing seniority or other contractual rights
would make the remedial job easier, but this does not license a court to impose these changes on
persons who have done no wrong”). State of Illinois v. City of Chicago, [Doc. 702 at 12]. CPD
cannot rely on the unity of command paragraphs of the Consent Decree to unilaterally change the
work schedule of the Officers covered by the collective bargaining agreement.

The parties are still in collective bargaining negotiations on all other matters for a new
collective bargaining agreement, and the unity of command program should not be implemented
until contract negotiations have been completed. As previously argued, unilateral implementation

of such matters should not be allowed. Lodge Reply Brief, supra, [Doc. 754 at 12-14].

10
Case: 1:17-cv-06260 Document #: 773 Filed: 10/07/19 Page 11 of 11 PagelD #:5832

It is for these reasons that the Lodge requests this Court to extend the implementation
time for the point and report and the unity of command pilot programs until the collective
bargaining negotiations with the Lodge have been completed. The Lodge accepts the invitation
of the Court to meet with the parties on the point and report issue as stated by the Court during a
status call on May 31, 2019. Transcript of Proceedings, [Doc. 761].

Respectfully submitted,

Joel A. D’ Alba

1]
